COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Overton and Senior Judge Baker
Argued at Norfolk, Virginia


BERRY ALI HANIE, S/K/A
 BARRY A. HAYNIE
                                         MEMORANDUM OPINION * BY
v.         Record No. 0002-98-1          JUDGE RICHARD S. BRAY
                                           DECEMBER 8, 1998
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                       Robert W. Curran, Judge
           Barry G. Logsdon (Mitchell & Logsdon, P.C.,
           on brief), for appellant.

           Robert H. Anderson, III, Assistant Attorney
           General (Mark L. Earley, Attorney General, on
           brief), for appellee.



     Berry Ali Hanie was convicted in a bench trial for the

robberies of Clifton Taylor and Renaldo Davila.     On appeal,

defendant challenges the sufficiency of the evidence to prove the

robbery of Davila.    We agree and reverse the conviction.

     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary to

disposition of the appeal.

     In reviewing the sufficiency of the evidence on appeal, we

examine the evidence in the light most favorable to the

Commonwealth, granting to it all reasonable inferences fairly

deducible therefrom.     See Martin v. Commonwealth, 4 Va. App. 438,

443, 358 S.E.2d 415, 418 (1987).    The judgment of a trial court,
     *
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
sitting without a jury, is entitled to the same weight as a jury

verdict and will be disturbed only if plainly wrong or without

evidence to support it.   See Code § 8.01-680; id.

     On the evening of April 10, 1997, Clifton Taylor and Renaldo

Davila were walking together near the entrance to an apartment

complex when defendant approached in an automobile and inquired

if either man "had any money."    After both Taylor and Davila

answered in the negative, defendant "stopped the car in the

middle of traffic," exited the vehicle, and walked to Taylor and

Davila, again asking "the same question," provoking the same

response.   Defendant then remarked, "What about your jackets?     I

like those jackets."   Taylor noticed that defendant concealed one

hand under his shirt and, uncertain "if [he] had a gun or

whatever," surrendered his jacket to defendant.
     As Davila began to walk away, defendant asked Davila "if he

could have [his] jacket," and Davila refused.   However, when

defendant repeated the request, Davila "hesitated," and Taylor

"told [him] to give [defendant] the jacket."    Davila testified

that he was "a little mad," not afraid, but, nevertheless, gave

defendant the jacket at Taylor's direction, although he "didn't

understand."   After passing the jacket to defendant, Davila also

"saw [defendant's] hand under his shirt, . . . thought he might

have a gun," and "then . . . was scared."

     Defendant challenges the sufficiency of the Commonwealth's

evidence to establish a robbery of Davila.



                                 - 2 -
     "Robbery, a common law offense in Virginia, is defined as

'the taking, with intent to steal, of the personal property of

another, from his person or in his presence, against his will, by

violence or intimidation.'"    Bivins v. Commonwealth, 19 Va. App.

750, 752, 454 S.E.2d 741, 742 (1995) (quoting Johnson v.

Commonwealth, 209 Va. 291, 293, 163 S.E.2d 570, 572-73 (1968));

see Mason v. Commonwealth, 200 Va. 253, 254, 105 S.E.2d 149, 150

(1958).   "From this definition it is manifest that robbery is a

crime against the person."    Falden v. Commonwealth, 167 Va. 542,

545, 189 S.E. 326, 328 (1937).    "All elements of the common law

offense must be proved beyond a reasonable doubt in order to

establish that a robbery has occurred."    Mitchell v.

Commonwealth, 213 Va. 149, 149, 191 S.E.2d 261, 261 (1972)

(citation omitted).

     The element of violence or intimidation "is satisfied when a

defendant instills fear in the heart of his victim, when he

perpetrates violence against the victim, or both."       Chappelle v.
Commonwealth, 28 Va. App. 272, 275, 504 S.E.2d 378, 379 (1998).

"Intimidation results when the words or conduct of the accused

exercise such domination and control over the victim as to

overcome the victim's mind and overbear the victim's will,

placing the victim in fear of bodily harm."    Bivins, 19 Va. App.

at 753, 454 S.E.2d at 742.    "Threats of violence or bodily harm

are not an indispensable ingredient of intimidation.      It is only

necessary that the victim actually be put in fear of bodily harm




                                 - 3 -
by the willful conduct or words of the accused."     Harris v.

Commonwealth, 3 Va. App. 519, 521, 351 S.E.2d 356, 357 (1986)

(quoting Falden, 167 Va. at 554, 189 S.E. at 331).

     Here, absent the element of violence in the offense, the

Commonwealth asserts that defendant employed intimidation to

obtain Davila's jacket.   Davila testified, however, that he

"wasn't scared" when he surrendered his jacket to defendant, but

acted only in response to Taylor's request.   Thus, the

Commonwealth established neither violence nor intimidation of

Davila by defendant in taking the jacket.
     Accordingly, the robbery conviction must be reversed and the

case remanded for further proceedings if the Commonwealth be so

advised.

                                         Reversed and remanded.




                               - 4 -